Citation Nr: 1115295	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-20 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty from April 2001 to March 2005, and from August 2, 2007 to May 23, 2008; the Veteran's second period of active military service included service in Southwest Asia, in support of Operation Iraqi Freedom.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  The Board Remanded the claims in March 2009.  

The claim file includes a 2008 claim for service connection for tinnitus, a right hand disorder, and left ear hearing loss.  The claims file before the Board does not include a rating decision which reflects adjudication of these claims.  These claims, which were REFERRED to the agency of original jurisdiction in the prior Board Remand, are again REFERRED to the agency of original jurisdiction for any necessary action.  

The claims of entitlement to service connection for a right shoulder disorder and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence establishes that the Veteran's right ear hearing acuity does not meet the definition of hearing loss disability for VA purposes.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for right ear hearing loss.  Before addressing the claims on the merits, the Board will discuss whether VA has met its duties to notify and assist the Veteran.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The RO initially notified the Veteran of the criteria for service connection for right ear hearing loss in July 2005.  In March 2006, the RO issued a letter that addressed the law governing determination of the degree of disability and the effective date of a grant of service connection, if service connection were to be granted.  See Dingess, supra.

The Board finds that the Veteran was advised of all information for which notice is required under the VCAA.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claim addressed in this decision.  The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Veteran.  The appeal may be adjudicated without further notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records for each of the Veteran's periods of service, including audiology examinations during each period of service, are associated with the claims file.  

VA audiology examination was conducted in July 2010.  The Veteran has not identified any post-service clinical records, such as audiology evaluation, which would be relevant.  As to the claim for service connection for right ear hearing loss addressed in this decision, there has been substantial compliance with the Board's March 2009 Remand.  Additional VA outpatient treatment reports were obtained and as noted, a VA examination was conducted.  No further development of the claim for service connection for right ear hearing loss is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law governing claims for service connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.  
Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.

Impaired hearing will be considered a disability only after threshold requirements are met.  38 C.F.R. § 3.385.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Service connection may only be granted if claimed hearing loss is of sufficient severity to be considered a disability for VA purposes.

In this case, for the Veteran's right ear, no audiology examination during the Veteran's first period of service demonstrates an auditory threshold for the frequencies 500, 1000, 2000, 3000, and 4000 Hertz at or above 25 decibels.  During the Veteran's second period of service, most audiologic examinations conducted in 2007 and 2008 demonstrated that all auditory thresholds for the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were at or below 25 decibels.  It is acknowledged that in May 2008, it appears as though audiogram testing revealed puretone threshold levels of 30, 20, 10, 70, and 80, at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  However, those findings appear to have been recorded erroneously.  The service treatment reports and post service medical reports, as demonstrated below, clearly show that these findings are inconsistent with other audiogram findings for the right ear.  In any event, the objective evidence of record establishes that the Veteran does not currently have right ear hearing loss as defined by VA regulation.

In fact, a March 2009 audiology consultation report shows that the Veteran had normal hearing in the right ear, as puretone testing revealed normal hearing from 250-8000 Hertz.  

More importantly, the Veteran's post-service audiology examination in June 2010 demonstrates that all auditory thresholds for the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were below 20 decibels.  The Veteran has not asserted that his right ear hearing has diminished since the June 2010 VA examination.  

The evidence demonstrates that the Veteran's audiogram findings for the right ear fail to meet the criteria for right ear hearing loss disability for VA purposes.  Each time the Veteran's right ear hearing was tested, both during service and following service, his hearing in the right ear was better than the level defined as hearing loss disability.  The Veteran's lay assertions are acknowledged, but they are of no probative value.  The Veteran is not competent to render a diagnosis of right ear hearing loss.  The medical complexity involved in rendering such diagnosis requires medical expertise.  The Veteran is not a medical expert.  In the absence of evidence that the Veteran has a right ear hearing loss disability, the Board is not authorized to grant service connection for right ear hearing loss disability.  

There is no objective evidence of record which is favorable to the claim for service connection for right ear hearing loss disability.  The preponderance of the evidence is against the claim.  In the absence of hearing loss disability in the right ear, service connection for right ear hearing loss is not authorized.  The claim must be denied.  


ORDER

The appeal for service connection for right ear hearing loss disability is denied.


REMAND

The record before the Board demonstrates that the agency of original jurisdiction did not comply with the remand instructions in the March 2009 BVA decision.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.

In the March 2009 BVA remand, the Board directed the RO to schedule the Veteran for a VA examination to ascertain whether the Veteran had right shoulder and right knee disabilities, and if so, to obtain medical options addressing the etiologies of those disabilities.  A VA examination was accomplished in June 2010.  However, while an examination was conducted, the medical opinion obtained is inadequate.  The Board acknowledges that the examiner indicated it was at least as likely as not that the Veteran's disabilities were not related to service.  Nonetheless, the examiner added, "X-ray reports of the Veteran's right knee and right shoulder were ordered on June 24, 2010 in an attempt to more accurately determine the etiology of this Veteran's right shoulder and right knee conditions.  But so far they have not been performed or scheduled.  These studies would be helpful to determine any objective evidence of any present right shoulder and right knee conditions.  I would be happy to review [the Veteran's] X-ray and MRI results when they have been completed."  Given the examiner's statements and requests for the conduct of additional tests, additional development is needed.  Under the circumstances in this case, the AMC has not substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for X-ray studies of the right shoulder and right knee.  Document all efforts made.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination(s), and a copy of all such notifications must be associated with the claims file.

2.  Thereafter, transfer the Veteran's claims file, to include his x-ray findings, to the examiner who conducted the June 2010 VA examination.  If the examiner is not available, the Veteran's claims file should be transferred to another appropriate VA examiner.  

The examiner should address the following questions:

Is a chronic right shoulder disorder present?  Assign a diagnosis for each right shoulder disorder.  Is it at least as likely as not (50 percent or greater probability) that a right shoulder disorder had its onset during either of the Veteran's period of service or is a result of either period of service?  Explain the rationale for your answer to this question.

Is a chronic right knee disorder present?  Assign a diagnosis for each right knee disorder.  Is it at least as likely as not (50 percent or greater probability) that a right knee disorder had its onset during either of the Veteran's period of service or is a result of either period of service?  Explain the rationale for your answer to this question.

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination reports.

3.  Thereafter, the RO/AMC should readjudicate the Veteran's claims for service connection for chronic right shoulder and right knee disorders.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


